M U T U A L   G E N E R A L   R E L E A S E

This mutual general release is executed on March 18. 2016, by and between CPSM,
Inc., referred

to below as "CPSM," and Sundook's Advanced Pool Services, LLC and Lighhouse Pool
Supply.

Inc., collectively referred to below as "Sundook's."

Disputes  and  differences  have  arisen  between  the  parties  with  respect
 to  that  certain  Asset

Purchase Agreement, Addendums and documentation on the sale of Sundook's to
CPSM.

The parties have agreed to amicably resolve, settle and compromise all disputes
and differences

they  have  or  may  have  arising  out  of  facts  or  occurrences  existing
 as  of  this  date,  known  or

unknown,   which   are   released   below.

Therefore,   in   consideration   of   the   mutual   covenants   contained   in
  this   release,   and   the   sum   of   Ten

Thousand  Dollars,  ($10,000.00)  paid  to  Sundook's  by  CPSM,  the  receipt
 and  sufficiency  of

which is acknowledged by Sundook's, each party (the releasing party) remises,
releases, acquits,

satisfies,  and  forever  discharges  the  other  party  (the  released  party)
 and  its  heirs,  personal

representatives, successors, assigns, employees, agents and attorneys of and
from all actions,

suits,  debts,  dues,  sums  of  money,  accounts,  reckonings,  bonds,  bills,
 specialties,  covenants,

attorney's fees, expenses, contracts, controversies, agreements, promises,
variances, damages,

judgments,  executions,  claims  and  demands,  in  law  or  in  equity,  which
 the  releasing  party  ever

had, now has, or may have, or which any personal representative, successor, heir
or assign of the

releasing  party,  subsequently  can,  shall  or  may  have,  against  the
 released  party  or  its  heirs,

personal representatives, successors, assigns, employees, agents or attorneys,
for, on or by reason

of any matter, cause or thing, from all matters relating to the purchase and
sale of Sundook's by

CPSM commencing upon the date negotiations began for the purchase and sale of
Sundook's by

CPSM   to   the   date   of   this   release.

Sundook's, in further consideration of the amounts paid to it by CPSM shall
transfer, remit, and

assign  all  of  its  right  title  and  interest  in  the  417.000  Shares  of
 CPSM  Stock  to  CPSM.

Sundook's  will  have  no  right  title  or  interest  in  that  certain  retail
 store  or  its  contents  located  at

4064 SE Seward Drive, Stuart Florida. All other covenants and agreements that
were meant to

survive the closing of the sale of Sundook's to CPSM shall remain including but
not limited to

the non-competition agreements.

In witness, the parties have executed this mutual general release on the date
first written above.

S U N D O O K ' S   A D VA N C E D    P O O L

S E RV I C E S .   L L C   a n d   L I G H T H O U S E

[mutualgeneralreleasefully001.jpg] [mutualgeneralreleasefully001.jpg]





[mutualgeneralreleasefully002.jpg] [mutualgeneralreleasefully002.jpg]





[mutualgeneralreleasefully004.gif] [mutualgeneralreleasefully004.gif]





[mutualgeneralreleasefully005.jpg] [mutualgeneralreleasefully005.jpg]





[mutualgeneralreleasefully007.gif] [mutualgeneralreleasefully007.gif]



